UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05693) Exact name of registrant as specified in charter: Putnam Europe Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2009 Date of reporting period: July 1, 2008  December 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Since 1937, when George Putnam created a prudent mix of stocks and bonds in a single, professionally managed portfolio, we have championed the wisdom of the balanced approach. Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios so investors can pursue a range of financial goals. Our seasoned portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in service excellence, in the value of experienced financial advice, and in putting clients first in everything we do. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. Not FDIC insured May lose value No bank guarantee THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam Europe Equity Fund 12 | 31 | 08 Semiannual Report Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Manager 7 Performance in depth. 13 Expenses 14 Portfolio turnover 16 Your funds management. 17 Terms and definitions 18 Trustee approval of management contract 19 Other information for shareholders. 24 Financial statements 25 Brokerage commissions 44 Cover photograph: © Marco Cristofori 1 Message from the Trustees Dear Fellow Shareholder: For more than a year now, financial markets have experienced signifi-cant upheaval. Ongoing and coordinated responses by governmental and financial authorities around the world have provided a sense of optimism that stability will be restored, but investors should not expect a reduction in volatility in the near term. Putnam Investments, meanwhile, is making several important changes to its equity fund lineup and portfolio management under President and Chief Executive Officer Robert L. Reynolds. Key among them is replacing a team management structure within Putnam equity funds with a more nimble decision-making process that vests full authority and responsibility with individual fund managers. The portfolio manager of Putnam Europe Equity Fund is Simon (Sam) Davis, who joined Putnam in 2000 and has 21 years of investment-industry experience. In other moves aimed at achieving performance excellence, Putnam has bolstered its ranks of seasoned equity analysts with several important hires in recent months. 2 We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Although the financial markets have recently presented investors with extraordinary challenges, it is Putnams belief that the seeds of opportunity are often sown during difficult times like these. About the fund Pursuing growth in European markets As a shareholder of Putnam Europe Equity Fund, you are seeking to benefit from opportunities in one of the worlds most advanced economies. While international investing involves additional risks, Europe has a long history of capitalism and stock investing, and the region continues to evolve. Today, the 27-member states of the European Union, with approximately 500 million people, form a large, integrated economy that exports more goods and services than any nation in the world. With these advantages, it is not surprising that European companies are leaders in many business sectors, including financials, health care, and telecommunications. If you look at the products or services you use every day  from cars and cell phones to household products  you are likely to find many items made by European companies. At the macroeconomic level, European stocks can offer diversification to U.S. investors because Europe can follow a different business cycle than the United States. In Europe, interest rates and monetary policy are not set by the U.S. Federal Reserve Board, but by the European Central Bank, the Bank of England, and other central banks. While different economic systems, political developments, and currencies like the euro, the British pound, and the Swiss franc can add risk, they also provide diversification for U.S.-based investors. Though international markets can experience downturns, investing internationally gives you a chance to keep building wealth even if U.S. stocks struggle. Since 1990, Putnam Europe Equity Fund has served investors by seeking to invest in attractively valued companies across European markets. Pursuing Putnams blend strategy, the funds manager targets stocks believed to be worth more than their current stock prices indicate, and seeks to perform well when either growth- or value-style stocks lead international markets. The manager selects stocks and determines market and sector weightings by relying in part on the proprietary research of Putnam analysts based in both Boston and London. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of fluctuations in the value of your investment. The fund concentrates its investments by region and involves more risk than a fund that invests more broadly. While diversification can help protect your returns from excessive volatility, it cannot protect against market losses. In-depth analysis is key to successful stock selection. Drawing on the expertise of a dedicated team of stock analysts, the funds manager seeks stocks that are believed to be underpriced by the market. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it continues to meet certain criteria, including: Quality High-quality companies, with characteristics such as solid management teams and sound business models, are preferred. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the companys growth potential and capital requirements. Cash flow Examining each companys financials, particularly the amount of cash a company generates relative to the earnings that it reports, and projecting its ability to generate cash returns going forward. Changes in the world and Europes regional economy have added to the investment potential of European companies since Putnam Europe Equity Fund launched in 1990. Performance snapshot Average annual total return (%) comparison as of 12/31/08 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 7 and 1314 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. * Returns for the six-month period are not annualized, but cumulative. 6 Interview with your funds Portfolio Manager Simon (Sam) Davis Sam, how did the fund perform during the six-month period? Like European markets in general, the fund saw a significant decline in absolute terms over the period. Relative results were more favorable, as the fund outperformed the benchmark MSCI Europe Index and the average of its peer group, Lipper European Region Funds. While markets fell in absolute returns until December, our relative results were much different in the first half of the period than in the second. From July until September, the fund underperformed the index substantially amid the worsening global credit crisis, as hedge funds generally were forced to sell their most liquid securities, many of which were also holdings in this fund. Fortunately, when this selling pressure abated from October through December, we saw much-improved relative results from our stock selections. How did currency positioning influence performance? The funds overall foreign currency exposure, achieved through country exposures and selective currency hedging, had a negative impact on results. Positioning in Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 12/31/08. See page 6 and pages 1314 for additional fund performance information. Index descriptions can be found on page 18. 7 the Swiss franc and the Norwegian krone offset relatively favorable results from positioning in the euro. How did the international economic situation affect profits of European companies? The deteriorating value of assets and decreased credit availability is causing a decline in profitability and earnings growth across Europe. In terms of the broader economy, unemployment has increased while consumption has slowed significantly as the savings rates in many countries have risen. In Ireland and Spain, once-booming real-estate sectors have retrenched. In the United Kingdom, consumers are heavily indebted and vulnerable to a sustained economic contraction. Germany, the regions largest economy and biggest exporter, is decelerating significantly. Eastern Europe is also a source of concern, particularly the Baltic states and Bulgaria, Romania, and Hungary. How have European policymakers responded to the situation? The United Kingdom has been the most aggressive, employing measures similar to those implemented in the United States by the Federal Reserve (the Fed). For example, in November the Bank of England slashed interest rates by 150 basis points; it has also provided capital to support the financials sector and supplied liquidity to the credit markets. Unfortunately, the European Central Bank has cut interest rates at a slower Top 10 holdings This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 12/31/08. Holdings will vary over time. HOLDING (percentage of funds net assets) COUNTRY SECTOR/INDUSTRY Nestle SA (4.8%) Switzerland Consumer staples/Food BP PLC (4.8%) United Kingdom Energy/Oil and gas Novartis AG (4.6%) Switzerland Health care/Pharmaceuticals Total SA (4.5%) France Energy/Oil and gas Roche Holding AG (4.5%) Switzerland Health care/Pharmaceuticals GlaxoSmithKline PLC (4.0%) United Kingdom Health care/Pharmaceuticals E.On AG (3.6%) Germany Utilities and power/Electric utilities Banco Santander Central Hispano SA (3.0%) Spain Financials/Banking BHP Billiton PLC (3.0%) United Kingdom Basic materials/Metals Vodafone Group PLC (2.8%) United Kingdom Communication services/ Telecommunications 8 pace, even as the continent has fallen into recession. The countries of the European Union have not yet agreed on a coordinated plan to stimulate growth through increased government spending because large countries such as Germany initially expressed reluctance. Some countries may feel less urgency because they did not experience the same increase in property prices seen in places such as the United Kingdom, Ireland, and Spain. Nevertheless, all of these economies have fallen into recession and could benefit from a coordinated policy response. How have you positioned the fund during this market turmoil? Our stock selection process did not require major adjustments, but rather a shift in emphasis. We anticipated the effects of the slowdown by favoring companies with strong balance sheets that achieve earnings growth through market-share gains, rising profit margins, or more competitive business models. Companies with these advantages should be well positioned for performance in lean economic times. We also reduced exposure to banking stocks affected by the credit crisis and to consumer discretionary companies hurt by the drop in consumer spending. By contrast, the weighting in the consumer staples sector increased, because consumers typically continue to spend on staple goods and services even when they reduce discretionary purchases. Within financials, we continued to favor insurers and were underweight banks during the period. Investment banks, in particular, are Comparison of top sector weightings This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 9 among those at greatest risk within the sector. Our market positioning was generally neutral except for a below-benchmark allocation to the United Kingdom, a market we considered overvalued, and an overweight to Switzerland where we identified various high-quality but undervalued stocks. With regard to sectors, we maintained underweights to financials and consumer cyclicals. What stocks contributed positively to the funds results during the semiannual period? Our stock selection was particularly effective in the industrial and health-care sectors. Among industrials, one of the top positive contributors to relative performance was BAE Systems , a British defense company. This company benefited from continuing strength in orders for military equipment, and the fund held an overweight relative to the benchmark. Prysmian is a cable manufacturer based in Italy. It makes a wide range of cables used in industrial and consumer products  from high-voltage power transmission lines to fiber optic and copper cables used for telephones and televisions. Orders for its products have remained reasonably strong, and the companys announcement of a share repurchase program demonstrates managements focus on shareholder value. In the health-care sector, GlaxoSmith-Kline , a global health-care company based in the United Kingdom, outperformed the benchmark during the period. The stock benefited as the company won a U.S. panels backing to keep its top-selling asthma drug Advair on the market. The company also announced that it would undertake the final phase of testing on a new drug that may shake up the estimated $34 billion market for cholesterol medicines. The fund also held two pharmaceutical stocks in Switzerland that outperformed the benchmark. Roche , the worlds biggest maker of cancer medicines, reported favorable test results for its Xeloda drug aimed at extending the life of patients with incurable stomach and esophageal tumors, and released clinical trial data indicating that its Avastin medication helped women with breast cancer to live longer without their disease progressing. Novartis had good results from its bird-flu vaccine and received the European Commissions approval for the use of its osteoporosis drug Aclasta. To prepare for the patent expiration of its top-selling drug, Diovan, Novartis announced job cuts and a strategic focus on selling its products to managed-care organizations rather than to doctors, as well as a new effort on the development and sale of cancer medicines. What holdings had a detrimental impact on performance? The slowdown in the global economy has reduced demand for raw materials significantly. Shares of ArcelorMittal , a global steel maker headquartered in Luxembourg, fell after the company announced production cuts. 10 Our stock selection in the energy sector had disappointing results. The price of oil fell steadily and sharply since July, and this had an effect on both oil producers and energy exploration companies. Two energy holdings in the fund  StatoilHydro , an oil and natural gas company, and Petroleum Geo-Services  underperformed the benchmark. Both companies are based in Norway, a market that is often influ-enced by the fortunes of the global oil industry. The fund had overweight positions in both stocks. While the setbacks for these companies had an adverse impact on fund performance, we continue to hold StatoilHydro because we believe the shares are priced below their worth, and because we expect that energy prices will increase from current levels. The fund sold Petroleum Geo-Services given a severe deterioration in the operating fundamentals of its business. I N T H E N E W S The U.S. Treasury and the Federal Reserve have taken well-publicized steps in response to the credit crisis. What may be less known are actions by European and Asian authorities.The Bank of England has made dramatic reductions in interest rates. In October, short-term rates stood at 5%, but after a series of cuts, they had fallen to 1.5% by January 8.This marked the first time rates had dropped below 2% in the Bank of Englands history, which dates to 1694. Similarly, China has instituted several interest-rate reductions since September. In November, China unveiled a $586 billion economic stimulus program. In a more unconventional move, the government of Ireland during January nationalized Anglo-Irish Banks, a weakened financial institution. What is your outlook and strategy for the second half of the funds fiscal year? Economic fundamentals are poor, the corporate earnings outlook is deteriorating, and company failures are increasing. The process of financial deleveraging is continuing, which puts pressure on asset prices, and consumers are deleveraging as well, especially the heavily indebted consumers of the United Kingdom. In this environment, the fund is positioned defensively, but we are monitoring the positive developments that are occurring today. For example, stock valuations in general have become attractive, markets are receiving monetary policy stimulus, and energy prices have fallen, providing consumers with some respite. We are looking for opportunities among select 11 cyclical stocks, although we remain quite skeptical of the retail industry. Generally speaking, we are looking for attractively valued companies that have strong balance sheets and can generate market-share gains in a challenging business environment. Thank you, Sam, for talking with us today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. 12 Your funds performance This section shows your funds performance, price, and distribution information for periods ended December 31, 2008, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/08 Class A Class B Class C Class M Class R Class Y (inception dates) (9/7/90) (2/1/94) (7/26/99) (12/1/94) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.02% 6.67% 6.22% 6.22% 6.22% 6.22% 6.51% 6.30% 6.77% 7.07% 10 years 3.16 8.74 10.12 10.12 10.07 10.07 7.83 11.05 5.23 2.31 Annual average 0.32 0.91 1.06 1.06 1.06 1.06 0.81 1.16 0.54 0.23 5 years 1.97 3.88 1.72 3.31 1.72 1.72 0.58 4.04 1.04 2.87 Annual average 0.39 0.79 0.35 0.67 0.35 0.35 0.12 0.82 0.21 0.57 3 years 21.63 26.15 23.35 25.22 23.34 23.34 22.79 25.49 22.08 20.98 Annual average 7.80 9.61 8.48 9.23 8.48 8.48 8.26 9.34 7.98 7.55 1 year 45.35 48.51 45.76 48.47 45.74 46.28 45.63 47.54 45.46 45.18 6 months 38.41 41.96 38.63 41.70 38.62 39.24 38.58 40.74 38.45 38.30 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 90 days of purchase. 13 Comparative index returns For periods ended 12/31/08 MSCI Europe Lipper European Region Index Funds category * Annual average (life of fund) 6.73% 6.76% 10 years 3.76 33.38 Annual average 0.37 2.42 5 years 7.90 9.52 Annual average 1.53 1.67 3 years 18.43 20.37 Annual average 6.56 7.47 1 year 46.42 46.97 6 months 38.83 39.22 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/08, there were 120, 107, 96, 88, 44, and 8 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/08 Class A Class B Class C Class M Class R Class Y Share value NAV POP NAV NAV NAV POP NAV NAV 6/30/08 $23.20 $24.62 $22.39 $22.94 $23.07 $23.91 $23.02 $23.24 12/31/08 14.29 15.16 13.74 14.08 14.17 14.68 14.17 14.34 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Funds annual operating expenses For the fiscal year ended 6/30/08 Class A Class B Class C Class M Class R Class Y Total annual fund operating expenses 1.41% 2.16% 2.16% 1.91% 1.66% 1.16% Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. 14 Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in Putnam Europe Equity Fund from July 1, 2008, to December 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.99 $9.03 $9.03 $8.02 $7.00 $4.97 Ending value (after expenses) $615.90 $613.70 $613.80 $614.20 $615.50 $617.00 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended December 31, 2008, use the following calculation method. To find the value of your investment on July 1, 2008, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.48 $11.27 $11.27 $10.01 $8.74 $6.21 Ending value (after expenses) $1,017.80 $1,014.01 $1,014.01 $1,015.27 $1,016.53 $1,019.06 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 15 Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your funds annualized expense ratio 1.47% 2.22% 2.22% 1.97% 1.72% 1.22% Average annualized expense ratio for Lipper peer group* 1.47% 2.22% 2.22% 1.97% 1.72% 1.22% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 12/31/08. Your funds portfolio turnover Putnam funds are actively managed by experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds assets within a one-year period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 2004 Putnam Europe Equity Fund 77% 106% 81% 56% 82% Lipper European Region 107% 103% 111% 113% 139% Funds category average Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on June 30. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 12/31/08. 16 Your funds management Your funds Portfolio Manager is Simon Davis. Portfolio management fund ownership The following table shows how much the funds current Portfolio Manager has invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of December 31, 2008, and December 31, 2007. Trustee and Putnam employee fund ownership As of December 31, 2008, all of the Trustees of the Putnam funds owned fund shares. The following table shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in the fund Total assets in all Putnam funds Trustees $147,000 $32,000,000 Putnam employees $2,204,000 $332,000,000 Other Putnam funds managed by the Portfolio Manager Simon Davis does not manage any other Putnam mutual funds. He may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 17 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP ) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Morgan Stanley Capital International (MSCI) Europe Index is an unmanaged index of Western European equity securities. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 18 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract, in respect of your fund, between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In May 2008, the Board of Trustees also approved a new sub-advisory contract among Putnam Management, PIL and another affiliate, The Putnam Advisory Company (PAC), in respect of your fund. In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management, sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their 19 consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 31st percentile in management fees and in the 56th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will be applied to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors 20 in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate 21 investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper European Region Funds) for the one-year, three-year and five-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 77th Three-year period 74th Five-year period 72nd (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year, three-year and five-year periods ended December 31, 2007, there were 103, 92, and 84 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. The Trustees noted the disappointing performance for your fund for the one-year period ended December 31, 2007. In this regard, the Trustees considered that Putnam Management continues to have confidence in the investment process for your fund given its stronger longer-term record, recognizing the tendency for short-term variability over a market cycle. The Trustees also considered Putnam Managements belief that the Large Cap Equities teams leadership changes and the research centralization efforts underway in the equity space at Putnam Management more generally will strengthen the funds investment process, which focuses on a blend of quantitative techniques and fundamental analysis, and enhance its performance potential. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. * The percentile rankings for your funds class A share annualized total return performance in the Lipper European Region Funds category for the one-year, five-year, and ten-year periods ended December 31, 2008, were 37%, 74%, and 83%, respectively. Over the one-year, five-year, and ten-year periods ended December 31, 2008, your fund ranked 39th out of 107, 65th out of 88, and 37th out of 44 funds, respectively. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 22 Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients.
